DE VANE, District Judge.
This is a companion suit with Fossler v. Blair, D.C., 90 F.Supp. 574. The cases were consolidated for trial. In this case plaintiff, husband of Thelma C. Fossler, seeks to recover $5,000.00 damages for losses he allegedly sustained due to the injury to his wife. Of this amount $4,-547.10 is for the loss of companionship, consortium, etc., and $452.90 represents doctors’ bills and other expenses incurred by plaintiff while his wife was under the care of her physicians.
In the companion case the court has found and held that Mrs. Fossler sustained no injuries as a result of the accident, except bruises and shock not requiring medical attention. The record also shows that Mrs. Fossler was not in good health on the day of the accident and was, in fact, returning to her home from a visit to a doctor’s office. Any additional visits to physicians were merely for the purpose of determining the cause and treatment of her ailment and since the court has found none of the physicians discovered any injury to her as a result of the accident plaintiff is not entitled to recover the expenditures made by him on this account. Neither is he entitled to recover anything on account of the loss of companionship, consortium, etc., and the court holds the defendant is not liable to plaintiff in any amount on account of expenditures made by him for medical treatment of his wife, or otherwise.
A Judgment will be entered in conformity with this Memorandum Decision and each party will be required to bear his own costs.